Title: From George Washington to Benjamin Lincoln, 31 January 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Philadelphia Janry 31. 1782
                  
                  As I do not know of any Gentleman in your State so capable of promoting the Recruiting service as yourself, I am induced to commit to your Care the Dispatches on that subject, & request your attention to it as far as your business will permit.
                  I have also taken the liberty to forward to you the Dispatches for New Hampshire and wish you to address & send them as early as may be to such Officer in that State as you shall think most advisable, as I do not know what Officers are now at home & am anxious the business should be expedited as much as possible.
                  You are so well acquainted with the subject of Mr Morris’ last Letter to me (of which I enclose a Copy) that I do not think it necessary to enlarge upon it.  I shall be happy to hear from you Often & am Dr Sr
                  
               